Citation Nr: 9932354	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee medial 
and lateral meniscectomy with degenerative changes secondary 
to a service-connected left knee disorder.

2.  Entitlement to service connection for left shoulder 
impingement syndrome with postoperative degenerative changes.

3.  Entitlement to service connection for right shoulder 
impingement syndrome with postoperative degenerative changes.

4.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
for surgical convalescence after January 31, 1993.

5.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
for surgical convalescence after November 30, 1994.

6.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder prior to May 24, 1995, exclusive of 
periods of temporary total (100%) ratings.
7.  Entitlement to a rating in excess of 60 percent for a 
left knee disorder after June 30, 1996, exclusive of periods 
of temporary total (100%) ratings.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims for the benefits 
listed above.  The veteran filed timely appeals to these 
adverse determinations.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence received since the June 1972 Board decision 
denying service connection for a right knee disorder 
secondary to a service-connected left knee disorder is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran currently suffers from a right knee disorder 
which has been medically related to his service-connected 
left knee disability.

4.  The veteran has not presented competent evidence that his 
left  shoulder impingement syndrome with postoperative 
degenerative changes is related to a disease or injury 
incurred in service.

5.  The veteran has not provided competent evidence that his 
right shoulder impingement syndrome with postoperative 
degenerative changes is related to a disease or injury 
incurred in service.

6.  The veteran underwent surgery for his left knee 
disability in June 1992, and was granted a temporary total 
rating from June 30, 1992 through January 31, 1993.

7.  Residuals of the left knee surgery necessitated 
additional convalescence between February 1, 1993 and June 
30, 1993, as reflected by evidence that the veteran was 
medically excused from work during this period and suffered 
from severe medical residuals.

8.  An extension of temporary total rating benefits beyond 
June 30, 1993 is not permitted by VA regulations.

9.  The veteran underwent surgery for his left knee 
disability in October 1993, and was granted a temporary total 
rating from October 13, 1993 through November 30, 1994.

10.  An extension of temporary total rating benefits beyond 
November 30, 1994 is not permitted by VA regulations. 

11.  The veteran was granted the maximum schedular evaluation 
under DC 5257 from July 1, 1993 to October 12, 1993, and from 
December 1, 1994 to May 23, 1995.

12.  The veteran suffered from left knee arthritis, which 
resulted in painful left knee motion, from July 1, 1993 to 
October 12, 1993, and from December 1, 1994 to May 23, 1995.

13.  The veteran has been granted the maximum rating 
allowable for residuals of left knee replacement surgery from 
July 1, 1996 through January 13, 1998, and from April 1, 1999 
to the present.


CONCLUSIONS OF LAW

1.  The June 1972 Board decision denying service connection 
for a right knee disorder secondary to a service-connected 
left knee disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999)..

2.  Evidence received since the June 1972 Board decision is 
new and material, and the claim for service connection for a 
right knee disorder secondary to a service-connected left 
knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3,156(a) (1999).

3.  The veteran's claim for service-connection for a right 
knee disorder secondary to a service-connected left knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's right knee disorder is proximately due to 
his service-connected left knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

5.  The veteran's claim for service connection for left 
shoulder impingement syndrome with postoperative degenerative 
changes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The veteran's claim for service connection for right 
shoulder impingement syndrome with postoperative degenerative 
changes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The requirements for an extension of a temporary total 
rating under 38 C.F.R. § 4.30 for the period extending from 
February 1, 1993 to June 30, 1993, based on a period of 
convalescence following surgery for a service-connected left 
knee disability, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.30 (1999).

8.  The requirements for an extension of a temporary total 
rating under 38 C.F.R. § 4.30 after June 30, 1993, based on a 
period of convalescence following surgery for a service-
connected left knee disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.30 
(1999).

9.  The requirements for an extension of a temporary total 
rating under 38 C.F.R. § 4.30 after November 30, 1994, based 
on a period of convalescence following surgery for a service-
connected left knee disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.30 
(1999).

10.  The schedular criteria for a disability rating in excess 
of 30 percent for the veteran's left knee disorder prior to 
May 23, 1995, exclusive of periods of temporary total (100%) 
ratings, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1999).

11.  The schedular criteria for a separate 10 percent rating 
for traumatic arthritis of the left knee from July 1, 1993 to 
October 12, 1993 and from December 1, 1994 to May 23, 1995 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§  4.1-4.3, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5260 and 5261 (1999); VAOPGCPREC 23-97 (July 1, 1997).

12.  The schedular criteria for a disability rating in excess 
of 60 percent for a left knee disorder after June 30, 1996, 
exclusive of periods of temporary total (100%) ratings, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5055 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Additional disability resulting from the aggravation 
of a nonservice-connected condition is also compensable under 
3.310(a).  Allen v. Brown, 7 Vet.App. 429, 448 (1995) (en 
banc).

In a November 1971 rating decision, the RO initially denied 
the veteran's claim for a right knee disability secondary to 
his service-connected left knee disorder, on the basis that 
while the evidence showed that the veteran fell in March 
1970, injuring his right knee, there was no evidence 
confirming the veteran's contention that this fall was caused 
by his left knee giving way.

Evidence considered in November 1971 rating decision included 
a VA hospital summary dated in January 1971, which indicated 
that the veteran underwent a right medial meniscectomy at 
that time.  No statement regarding the etiology of this tear 
was provided.

Also considered was a VA hospital summary dated in July 1971.  
At that time, the veteran stated that he first sustained 
difficulty with his right knee in April 1970, when his left 
knee gave out and he twisted his right knee.  He stated that 
he was admitted to the VA hospital in January 1971 for a 
right medial meniscectomy and a positive arthrogram.  He 
stated that he did well post-operatively, but in April of 
1971 he re-injured his knee when approximately 1 ton of dirt 
fell on him.  The veteran again underwent a right 
meniscectomy at the time of this hospitalization.

Finally, the RO also considered a VA abbreviated medical 
record dated in September 1971, which indicated that the 
veteran was suffering from an enlarged, tender, swollen right 
knee.  He underwent right knee aspiration at that time.

This denial was subsequently affirmed in a June 1972 Board 
decision, which denied service connection for "a right knee 
disorder as proximately due to or the result of the veteran's 
service-connected left knee disability."  Evidence 
considered at the time of this Board decision included VA 
outpatient treatment notes dated from September 1971 to 
December 1971, which indicated several instances of treatment 
for right knee problems.  Of note is a VA hospital summary 
dated in November 1971, which again recorded the veteran's 
statement of twisting his right knee in April 1970. 

Also considered was a statement from Lloyd E. Drossel, M.D., 
a private physician, who indicated that he treated the 
veteran in March 1971, following an incident when the veteran 
was partially buried.  Dr. Drossel stated that the veteran 
had no complaints at that time, and there was no evidence of 
any injury to either leg.

The Board also considered a statement from the veteran's 
wife, received by VA in December 1971, in which she stated 
that immediately following the veteran's fall in early 1970 
she came to the veteran's aid.  She stated that at that time, 
he told her that his left leg had buckled, and that he 
twisted his right knee when he fell.

Finally, the Board also considered the transcript of a 
hearing held before an RO hearing officer in March 1972.  At 
that time, the veteran essentially repeated his contention 
that his right knee problems began in early 1970, when his 
left knee gave out and he fell, injuring his right knee.

The veteran was notified of the Board's determination by a 

